Order, Supreme Court, New York County (Carol Arber, J.), entered February 27, 1995 which, after a nonjury trial, insofar as appealed from, directed plaintiff buyer to return to defendant seller the money it received from selling the goods it purchased from defendant, less plaintiff’s shipping costs, and directed plaintiff to return and defendant to accept return of the balance of the goods, unanimously affirmed, without costs.
The trial court’s finding of fact that there was no meeting of the minds as to the terms of the sale, reviewed in a light most favorable to plaintiff, was a fair interpretation of the conflicting testimony and documentary evidence adduced at trial. The testimony of defendant’s "expert” was ambiguous and susceptible of an interpretation supportive of plaintiff’s position (see, Richstone v Q-Med, Inc., 186 AD2d 354).
We have considered defendant’s other arguments arid find them to be without merit. Concur—Murphy, P. J., Sullivan, Ellerin, Ross and Mazzarelli, JJ.